DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
isotactic content of greater than 25%
	Applicant argues that the prior art fails to teach “an isotactic content of greater than 25%," as recited in amended claim 1.
	Examiner does not find this persuasive for two reasons.
First, it is unclear how this distinguishes the polymer from a generic polymer. A generic polymer would be isotactic, syndiotactic, or atactic. See instant Fig 5 A-C showing an isotactic polymer chain, a syndiotactic polymer chain, and an atactic polymer chain; all have at least 50% of the substituents on the same side. If Applicant uses the term “isotactic content of greater than 25%” to mean that at least 25 percent of the substituents are on the same side of the polymer backbone, then why wouldn’t a generic polymer meet this limitation?
For example, Tang teaches that a “polymer is synthesized by controlled/living radical polymerization using a special RAFT (Reversible Addition-Fragmentation Chain Transfer) agent” [0007]. Even if the synthesis of Tang resulted in a polymer having the substituents randomly arranged (i.e., atactic), at 50% of the substituents would still be on the same side of the polymer chain. Why wouldn’t this have “an isotactic content of greater than 25%," as recited in amended claim 1?
Second, Lu teaches “increasing CO of a carbon fiber is beneficial to a C/C brake disk…  a CO improvement process may comprise methods to increase polymer isotacticity content” [0040, emphasis added]. This means that Lu teaches and suggests that it is beneficial to increase polymer isotacticity. Although, Lu does not teach a particular isotacticity content range, this would at least suggest to a person having ordinary skill in the art that they should prepare the polymer to be isotactic.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-3, 5-10, and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1 and 9, it is unclear what “isotactic content of greater than 25%” means with reasonable certainty. 
Does Applicant use the term “isotactic content of greater than 25%” to mean that more than 25 percent of the substituents are on the same side of the polymer backbone?
Note: Claims 2-3, and 5-8 & 10 and 12-16 are also rejected by virtue of their dependence on claim 1 & 9.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150174807 A1) and further in view of Lu (US 20160319894 A1).
In reference to claim 1 and 9, Tang discloses a method of making carbon fiber material, comprising:
a polymer resin to have a polydispersity index (PDI) that is less than approximately 2.5 (“polymerization… a narrow PDI” [P0050] and “PDI of about 2 or less” [P0051]);
spinning the polymer resin to create an acrylic fiber having an acrylic fiber length (“polymer solution (i.e. spin "dope") is subjected to conventional wet spinning” [P0053]);
oxidizing the acrylic fiber while stretching the acrylic fiber to create an oxidized fiber that has an oxidized fiber length that is greater than or equal to approximately 100 percent (100%) of the acrylic fiber length (“convert the PAN white fibers into carbon fibers, the PAN fibers are subjected to oxidation and carbonization” [P0057] and “During the oxidation stage, the PAN fibers are fed under tension” [P0058]. A fiber under tension is stretched.); and
carbonizing the oxidized fiber to create a carbon fiber (“convert the PAN white fibers into carbon fibers, the PAN fibers are subjected to oxidation and carbonization” [P0057]).
Tang further teaches that “Carbonization results in the crystallization of carbon molecules and consequently produces a finished carbon fiber that has more than 90 percent carbon content” (P0059). Carbon exists in crystalline form as either graphite or diamond. Tang does not form diamond, thus the structure of the crystalline carbon molecules would be graphite.
Tang does not explicitly state that they form a carbon fiber having a crystal orientation (CO) between 80% and 100% by graphitizing.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, carbon fiber for brake application (title), Lu discloses that “After the fibrous preform is made, it is carbonized to convert the OPF [oxidized polyacrylonitrile (PAN)] into carbon fibers, such as in carbonization/graphitization 308. Typically, fibrous preforms are carbonized by placing the preforms in a furnace with an inert atmosphere. As is well-understood by those in the art, the heat of the furnace causes a chemical conversion which drives off the non-carbon chemicals from the preform” (P0016). Lu specifically teaches that the process is for forming “a carbon/carbon brake disk comprising a carbon fiber having a crystal orientation (CO) between 80% and 100%” [Abstract].
Lu explains that “discovered that carbon fibers having a high level of CO exhibit enhanced RTO performance” [0029]. 
In other words, Tang teaches heating oxidized polyacrylonitrile (PAN) to perform carbonization to form a generic material; and, Lu teaches heating oxidized polyacrylonitrile (PAN) to perform carbonization/graphitization to form a material for brakes having improved performance.
The combination would be achievable by either configuring Tang’s carbonization to be carbonization/graphitization, or by using the Tang’s precursor oxidized polyacrylonitrile (PAN) to the brakes of Lu.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to graphitize the carbon fiber and intend to use the material in friction disks.
A person having ordinary skill in the art would have been specifically motivated to configure Tang’s carbonization to be carbonization/graphitization in order to form a material for brakes from Tang’s oxidized polyacrylonitrile (PAN) as suggested by Lu.
Tang teaches that a “polymer is synthesized by controlled/living radical polymerization using a special RAFT (Reversible Addition-Fragmentation Chain Transfer) agent” [0007]. Even if the synthesis of Tang resulted in a polymer having the substituents randomly arranged (i.e., atactic), at 50% of the substituents would still be on the same side of the polymer chain. This would have “an isotactic content of greater than 25%," as recited in amended claim 1.
Furthermore, Lu teaches “increasing CO of a carbon fiber is beneficial to a C/C brake disk…  a CO improvement process may comprise methods to increase polymer isotacticity content” [0040, emphasis added]. This means that Lu teaches and suggests that it is beneficial to increase polymer isotacticity. Although, Lu does not teach a particular isotacticity content range, this would at least suggest to a person having ordinary skill in the art that they should prepare the polymer to be isotactic.
In other words, Lu teaches that carbon fibers having improved CO can be used to make better brakes [0029] and that increasing polymer isotacticity content can improve CO. Thus, it would be obvious to use an isotactic polymer.  

	In reference to claim 2 and 14-15, the combination discloses the method as in claims 1 and 9, respectively. 
Tang further discloses wherein stretching the acrylic fiber includes stretching the acrylic fiber such that the oxidized fiber length is greater than approximately 100% and less than or equal to approximately 120% of the acrylic fiber length (“the tension applied to fiber is generally to control the fiber drawn or shrunk at a stretch ratio of 0.8 to 1.35, preferably 1.0 to 1.2” [P0058]. A stretch ratio 1-1.2 is approximately 100-120%.).
	In reference to claim 3 and 16, the combination discloses the method as in claims 2 and 15, respectively. 
Tang further discloses wherein stretching the acrylic fiber includes stretching the acrylic fiber such that the oxidized fiber length is greater than or equal to approximately 105% and less than or equal to approximately 120% of the acrylic fiber length. (“the tension applied to fiber is generally to control the fiber drawn or shrunk at a stretch ratio of 0.8 to 1.35, preferably 1.0 to 1.2” [P0058]. A stretch ratio 1-1.2 is approximately 105-120%).
	In reference to claim 5 and 10, the combination discloses the method as in claims 1 and 9, respectively. 
Tang further discloses wherein forming the polymer resin includes forming the polymer resin to have a molecular weight that is greater than approximately 200,000 grams per mole (“90 to 250 kg/mole” [P0050] and “PAN polymer produced from Formulation 6 has a higher molecular weight (Mw) of 217778 g/mole” [P0082]. Formulation 6 anticipates the claim, which would also be rendered obvious by P0050)
In reference to claim 6, the combination discloses the method as in claim 5, respectively. 
Tang further discloses wherein forming the polymer resin includes forming the polymer resin to have an isotactic content that is greater than approximately 25% (Tang teaches performing the same acts with the same material as claimed and must therefore result in a material having the same properties as claimed or else the claim must be deficient for not claiming the act that would distinguish the process).
In reference to claim 7 and 12, the combination discloses the method as in claims 6 and 11, respectively. 
Tang further discloses wherein forming the polymer resin includes forming the polymer resin to lack a small polymer chain to prevent a pre-spike in heat flow of the carbon fiber prior to a primary spike in the heat flow of the carbon fiber (“polymerization… a narrow PDI” [P0050] and “PDI of about 2 or less” [P0051] and Mw is “90 to 250 kg/mole” [P0050]. Tang teaches identical forming that results in the same polymer as claimed and must have the same properties. Tang teaches performing the same acts with the same material as claimed and must therefore result in a material having the same properties as claimed or else the claim must be deficient for not claiming the act that would distinguish the process).
In reference to claim 8, the combination discloses the method as in claim 1.
Tang further discloses wherein oxidizing the acrylic fiber includes oxidizing the acrylic fiber to have a cyclization index that is greater than or equal to 0.65 (Tang teaches performing the same acts with the same material as claimed and must therefore result in a material having the same properties as claimed or else the claim must be deficient for not claiming the act that would distinguish the process to result in the claimed properties).
	In reference to claim 13, the combination discloses the method as in claim 9.
Tang further discloses wherein forming the polymer resin includes polymerizing acrylonitrile (“polyacrylonitrile” [Abstract] and “PAN” [P0051]).
	Claims 1-3, 5-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20160319894 A1) in view of Tang (US 20150174807 A1).
Note, similar rejection as above, but modifying Lu’s feed material with Tang’s feed material, rather than Tang’s carbonation with Lu’s carbonization.
In reference to claim 1 and 9, Lu a method of making carbon fiber material for use in friction disks (“increasing CO of a carbon fiber is beneficial to a C/C brake disk” [P0040] and “carbon fiber having a crystal orientation (CO) between 80% and 100%” [Abstract]),
comprising a polymer resin … (“forming a fibrous network from an oxidized carbon fiber precursor” [P0003]);
spinning the polymer resin to create an acrylic fiber having an acrylic fiber length;
oxidizing the acrylic fiber while stretching the acrylic fiber to create an oxidized fiber that has an oxidized fiber length that is greater than or equal to approximately 100 percent (100%) of the acrylic fiber length (“fiber stretching during spinning, fiber washing, drying, oxidation and/or carbonization” [P0040].);
carbonizing the oxidized fiber to create a carbon fiber; and graphitizing the carbon fiber (“carbonization/graphitization” [P0040]).
Lu teaches “increasing CO of a carbon fiber is beneficial to a C/C brake disk…  a CO improvement process may comprise methods to increase polymer isotacticity content” [0040, emphasis added]. This means that Lu teaches and suggests that it is beneficial to increase polymer isotacticity. Although, Lu does not teach a particular isotacticity content range, this would at least suggest to a person having ordinary skill in the art that they should prepare the polymer to be isotactic.
Lu does not disclose that the resin to have a polydispersity index (PDI) that is less than approximately 2.5.
Tang discloses a similar method (P0050-P0060) and teaches that “low-PDI PAN polymers have good spinning ability” (P0052).
Therefore it would have been obvious to modify Lu such that the polymer resin was formed to have a polydispersity index (PDI) that is less than approximately 2.5.
Claims 2, 3, 5, 6, 7, 8, 10, 12, 13, 14, 15, 16 are also rejected similarly as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744